 In the Matter of THE TEXAS COMPANY, MARINE DIVISIONandNATIONALMARITIME UNION5 PORT ARTHUR BRANCHCase No C-1276 -Decided July 18,1942Jurisdiction:petroleum products production and distribution industryPrevention under Act of discrimination by maritime employer againstseamen who have engaged in normal and lawful union acti,,ity and reinstate-ment of a maritime employee discriminately discharged,heldnot incompati-ble with marine safety legislationUnfan Labor Practices.Intel fel once, Restl aint, andCoeicion anti-union statements by supervisory em-ployees, tbieatening to dischaige union members, questioning employee aboutmembership in unionDiscriminationdischaige of employee because of his union activitiesfound dis-cnminatoiyRemedial Order:reinstatement and back pay, including reasonable value ofboaid and maintenance, awardedPractice and Procedure:sections of the Board's oiiginal Decision dealing withthe dismissed allegations of the complaint which were not the basis of anypart of the Boaid's Older which was before the Court on the petition forreview, and not within the scope of the Court's remand, notreconsideredlfr E. P. DavisandMr Alba Burnham Martinfor the Board.Mr. A E Van Dusen,of New Yolk City,Mr. James H. Pipkin,ofHouston, Tex , andMr. J. W. Williams,of Port Arthur, Tex., for thei espondent.Mandell c Combs,byMr Herman Wright, Mr. W. A. Combs,Mr. Arthur J. Mandell,andAir Otto Mullinax,of Houston, Tex., andMr Max Lustig,of New York City, for the Union.-Mr. Robert R HendricksandMr. Edward J. Creswell,of counsel to.the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon amended charges duly filed by National Maritime Union ofAmerica,' Poit Arthur Branch, heiein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued its' Incorrectlydesignated in the complaint and other formal papers as"NationalMaritimeUnion "-42 N L R B, No 123472814-42-vol 42-38593 594DECISION'S OF NATIONAL LABOR RELATIONS BOARDcomplaint dated September 3, 1938, against The Texas Company,Marine Division, New Yolk City and Houston, Texas, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, heiein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the iespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent discliai ged and thereafter refused toreinstate 10 of its employees 2 for the ieason that they, and each ofthem, joined and/or assisted the Union and engaged in concertedactivitieswith other employees of the respondent for the purposesof collective bargaining and other mutual aid and protection, therebydiscriminating in regard to the hire and tenure of employment of theseemployees and discouraging membeiship in the Union; that, since onor about August 1, 1937, the iespondent, through its officers, agents,and employees, has made various statements to its employees discoui-aging affiliation in, or activity on behalf of, the Union, that, throughits officers, agents, and employees, the respondent has denied passes torepresentatives of the Union to board the respondent's vessels in.order to meet, with members of the Union; and that, by the afore-mentioned and other acts, the iespondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.-On September 12, 1938, the respondent filed its answer and itsamended answer to the complaint, in which it denied having engagedin any unfair labor practices, but admitted that certain of the em-ployees named in the complaint had been discharged and refusedieinstatement.3In its amended answer the respondent also admittedthat it had denied passes to representatives of the Union to board itssvessels, but averred that such denial had not been discriminatory2The complaint listed the employees allegedly dischar ged,the, dates of the alleged dis-charges, and the ships from which they took place, as followsF W Zinkiewycz, April18, 1938, S SRhode Island,DG MacClennan,April 17, 1938, S SRhode Island, cBackless,April 18,1938, S SNevada,JGordon Rosen,April 19, 1938, S SNevada,F W Zinkiewycz,July 14, 1938, S SWashington,;CBuckless,July 14,1938, S SWash-ington,JGoidon Rosen,July 14,1938, S SWashington,James P Blasingame,Septem-ber 19,1937, S SCalifornia,Arthur Spencer,September 19,-1937,S S California, JGordon Rosen, September 19, 1937, S SCalifornia,A PLortie,July 30, 1938, S SRoanoke,John Helton,July 30,1938,S SRoanoke,CT Adams,July 30, 1938, S SRoanoke, R MLyons,July 17, 1938,S SRoanoke2The respondent admitted in its amended answer that it had, on the dates given, dis-charged the following employees from the following named ships C Buekless,April 18,1938, S SNevada,JGordon Rosen, April 19, 1938, S SNevada,FW Zinkiewycz, July14, 1938, S SRhode Island,JGordon Rosen,.July 14, 1938,S S Washvngton, C TAdams, July 30, 1938, S SRoanole,A PLortie,July 30, 1938,S SRoanoke,JohnHelton, July 30,1938,S SRoanoke,CBackless, July 14,1938,S SWashington THE TEXAS COMPANY, MARINE DIVISION595Pursuant to notice, a healing was held at Port Aithui, Texas, fromSeptember 12 through September 22, 1938, before Howard Myers, theTrial Examiner duly designated by the BoaidThe hearing wascontinued at Port Arthur, Texas, on November 28 and 29, 1938, beforeChailes E Persons, another Trial Examiner duly desigated by theBoar dThe Boai d, the respondent, and the Union were i epi esentedby counsel and participated in the hearingFull opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the beginning of the hearing, counsel for the Boaid moved toamend the complaint to include an allegation that the respondentdischarged and refused to reinstate 2 men 4 not previously namedtherein for the reason, among others, that they had joined and/orassisted the UnionThe Trial Examiner granted the motion withoutobjectionWith the consent of all the parties, the respondent's answerwas deemed amended to include a denial of the allegation that these2 men were discharged in violation of the ActDuring the course ofthe hearing, counsel for the Board moved to dismiss the allegationsin the amended complaint as to certain discharges of 7 of the 12 em-ployees named 5The TiTrial Examiner granted the motion, which wasnot opposedAlso during the course of the hearing the respondentmade various motions to dismiss the amended complaint in its entirety;to dismiss that portion of the amended complaint which alleged thatRufus H Andrews and F W Zi nkiewycz were discharged by thei espondent on July 8 and July 14, 1938, respectively, because they hadjoined and/or assisted the Union; and to strike certain testimony.Decision on these motions was reserved by the Trial Examiner at thehearing: In his Intermediate Report, the Trial Examiner 6 denied themotions to dismiss the amended complaint in its entirety and the mo-tions to strike cei tarn testimony, but granted the motions to dismissthe amended complaint as to Rufus H. Andrews and F W. Zm-kiewyczAt the close of the hearing, counsel for the Board proved toconform the complaint to the proof.This motion was granted by theTrial Examiner.During the course of the hearing, the-Trial Exam-iners made rulings on other motions and on objections to the admissionof evidenceThe Board has ieviewed the^rulmgs of the Trial Exam-4 The names of these employees,the dotes of the alleged discharges,and the ships fromyr h,ch they took place an aRufus H Andrews,July 8, 1938, S 8Australia,Jack Wilson,March 17, 1938, S SWashington5These seven discharges involved the following employees who were alleged to have beendischarged on the following dates from the following ch,psF W Zinknewycz,April 18,1938,S S RhodeIsland,D GMacClennan,April 17,1938,S SRhode Island,ArthurSpeneor September 19, 1937 S SCalifornia,John Helton,July 30, 1938, S SRoanoke;U T Ad ins,July 30,1938,S SRoanokeR M Lyons, July 17, 1938, S SRoanoke,JackWilson, March 17, 1938,S SWashington-°,The Inteimediate Report was submitted by Trial Examiner Howard Myers 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDiners and finds that no prejudicial errors were committedThe iulingsare hereby affirmed.On May 8,1939, Trial Examiner Myers filed an Intermediate Repoi t,copies of which were duly served on the paities, finding that the ie--spondent had engaged in and was engaging in unfair laboi practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act.He recommended that the respond-ent cease and desist from its unfair labor practices; that it reinstatewith back pay 4 of the 12 employees originally named in the amendedcomplaint, and`that it take certain affirmative action to remedy thesituation brought about by the unfair labor piacticesHe dismissedthe allegations of the complaint, as above stated, with respect to RufusH Andrews and F. W Zinkiewycz. The respondent filed a Statementof Exceptions to the Intermediate Repoit and to the record on July14, 1939, and a brief in support of the Statement of Exceptions onJuly 17,1939.Pursuant to notice duly served upon the respondent and upon theUnion, a hearing for the purpose of oral argument was held on Oc-tober 24, 1939, befoie the Board in Washington, D C.The respond-ent and the Union were represented by counsel and participated inthe argument.On January 24, 1940, the Board issued a Decision and Order in thecase?The Board found in its Decision that the respondent, by wain-ing its employees against union organization and by other acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section 8 (1) thereof ;and that the respondent, by discharging Clarence Buckless on April18, 1938, and J. Gordon Rosen on April 19 and July 14, 1938, andthereafter refusing to reinstate them, because 'of then union affilia-tion and activities, engaged in unfair labor piactices within the mean-ing of Section 8 (3) and (1) of the Act. The Board ordered the re-spondent to reinstate Rosen with back pay, and awarded back payto Buckless whom the respondent had already reinstated.-On May 7, 1940, the respondent filed a petition for review of theBoard's Decision and Order in the United States Circuit Court ofAppeals for the Ninth Circuit, and on June 24,1940, the Board filed an -answer requesting enforcement of its Oider.Upon biiefs filed bythe respondent and the Board, and after oral argument in which therespondent and the Board participated by counsel, the Court, on May23, 1941, entered its opinion and a decree denying enforcement of theBoard's Order as to Buckless and remanding the remaining portions7Matter of The Texas Company,Marine DivisionandNationalMaritime Union, PortArthur Blanch,19 N L R B 835 THE TEXAS COMPANY, MARINE DIVISION597of the Order to the Board for reconsideration in the light of certainmaritime safety statutes to which the Court adverted in its opinionOn June 28, 1941, the Board vacated and set aside its Decision andOrder of Januaiy 24, 1940, with the exception of paragraph 2 (a)$thereof.Pursuant to notice duly served upon the respondent andthe Union, a hearing for the purpose of reargument was held beforethe Board in Washington, D C., on July 17, 1941. The respondentand the Union were represented by counsel and participated in theargument, and the respondent then filed a brief which the Board hasconsidered.Upon the entire record, and pursuant to the remand of the UnitedStates Circuit Court of Appeals for the Ninth Circuit, the Boardmakes the following :FINDINGS OF FACTITHE BUSINESS OF TIIE RESPONDENT_The respondent, The Texas Company, a wholly owned subsidiaryof The Texas Corporation, is a Delaware corporation, with its prin-cipal business and executive offices located at New York City andHouston, TexasIt is engaged chiefly in the production, distribution,and sale of petroleum and petroleum products.The respondent op-erates refineries in Texas at Galena Park, Port Arthur, and PortNechesIn addition, at Port Neches, it operates a factory for themanufacture of roofing materials, barrels, and various other products.Chief products of the Galena Park refinery are gasoline and fueloils.The crude oil used in their manufacture comes principally fromproducing wells in Texas and New Mexico through pipe lines operatedby the Texas New Mexico Pipe Line Company. This company is acommon carrier with tariffs prescribed by the Interstate CommerceCommissionA majority of its stock is owned by The Texas Corpo-rationThe average daily throughput of the Galena Park refineryis approximately 20,000 barrels of crude oil.Of the finished prod-nets, approximately 75 percent is shipped out of Galena Park on boardseagoing tankers to points outside the Stafe of Texas.The principal products manufactured at the respondent's PortNeches works are roofing, asphalt, steel barrels, wood barrels, anddrums.The principal raw materials used are crude oil, felt, sheetsteel, wood staves, slate, paper, and nails.The daily average through-put of crude oil is approximately 25,000 barrels.Most of the crude oilis obtained from Texas and Louisiana, but substantial quantities arrive8In this paragraph back pay was awardedBucklessAs noted above,enforcement ofthe Board s Ordei as to Buckless was denied by the Circuit Court of Appeals 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDby tanker and barge from MexicoAll of the felt, slate, sheet steel,and papei is procured fi om outside the State of TexasThe unfinished crude distillates from both the Galena Park andPort Neches refineries are pumped to the respondent's Port Aithurrefinery wheie the iefinuig piocess is completedIn refined form, asubstantial percentage of the ciude-oil distillates pumped to PortArthur eventually reaches a destination outside the State of Texas.Products of the respondent are, in part, distiibuted through 2,100wholesale outlets and over 40,000 retailers located in most of the Statesof the United States.Gross receipts of the respondent for the fiscalyear ending December 31, 1937, were in excess of $280,000,000In therespondent's franchise-tax return to the Secretary of State of Texas,covering the year 1937, over 86 percent of its business was reported asinterstate in character and approximately 13 peicent was reported asintrastateThe respondent owns, maintains, and operates through its MarineDivision approximately 28 oceangoing vessels having an average ca-pacity of 11,000 tons.These vessels are used by the respondent intransporting its petroleum products between various ports in the Gulfof Mexico and other ports of the United States, and to and from Eu-rope, South America, and other points.H THE ORGANIZATION INVOLVEDNational Maritime Union of America, Port Arthur Bi anch, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership all unlicensed seamen employed by therespondent.IIITHEUNFAIR LABOR PRACTICESThe Board, in its original Decision, dismissed the complaint insofaras it alleged that the respondent had iefused to issue passes to unionrepresentatives, in violation of Section 8 (1) of the Act, and that therespondent had discriminated in regard to the hire and tenure ofemployment of Rosen and Blasingame by discharging them from theS. S.Californiaduring September 1937, of Loitie, Zinkiewycz, andAndrews, by discharging them from the S. S.Roanoke, S. S. Australia,and S S.Washingtonduring July 1938, and of Buckless, by discharginghim from the S. S.Washingtonon July 14,1938, in violation of Section8 (3) and (1) of the Acts Since those sections of the Board's originalDecision dealing with the dismissed allegations of the complaint werenot the basis of any part of the Board's Order which was before theCourt on the petition for review, they are not within the scope of theCourt's remand and will not, therefore, be reconsidered9 19 N L R B 835 THE TEXASCOMPANY, MARINEDIVISION599A Interference, restraint, and coercionBoth J Gordon Rosen and James P Blasingame were hired bythe respondent on or about June 30, 1937, at Port Arthur,Texas, andwere assigned to the S SCaliforniaas able-bodiedseaman andquarteimastei,respectively.When Rosen went on board, he reported for duty to Eail Baldwin,then acting first mate of the S SCaliforniaAccording to Rosen'saccount of the ensuing conversation,Baldwin stated to him, "Just aminute, theie is one thing I want to tell you we don't allow on this ship,and that is getting diunk,missing watches, and we don't allow anyagitation with the ciew on this union business."Blasingame gavea similar account of his first conversation with BaldwinHe testifiedthat, when he boarded the S SCalifornia,Baldwin warned himagainst thiee things"diunkenness," "missing watches,"and-"unionagitating "Soon after Rosen and Blasingame went to work on the S. SCali-fornia,its regular first mate, Dave Rosen, returned to the ship from aleave of absence,and Eail Baldwin was shifted back to his regularpositron as second mateAs such, Baldwin was in charge of the 12to 4 watch during which Blasingame,as quartermaster,steered theship.In the course of their duties,Blasingame and Baldwin were fie-quently on the bridge together and engaged in various conversations.Concerning these conveisations, Blasingame testified that Baldwintold him how the ship had been iun without union men aboard andhow he(Baldwin)had to get rid of a man"because he was agitatingunion all the time"On one occasion,accoidingtoBlasingame, anewly hired seaman came aboaid wearing a union buttonBaldwin,upon seeing it. remarked,"There is a roan who won't ride this shiplong" At another time, Blasingame testified,Baldwin asked him if aceitain new seaman was a "iank and file 710 Blasingame replied thathe did not know, and Baldwin said,"Well, if he is he won't be on thisship vei y long "Blasingame also testified that Baldwin asked him about his ownunion affiliation as well as that of various other crew members,includingJ GordonRosen.Blasingameavoided givinga directanswer to the question as to his own membership in the Union, hetestified,and told Baldwin that he knew nothing about the member-ship of the others.On the termination of this voyage, both Blasingame and J.GordonRosen left the shipWhen J. Gordon Rosen was being paid off,toDuring the first stages of its oiganization,and for some time thereafter,the Unionwas commonly iefei red to as the "rank and file" -600DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaldwin commented on Rosen's termination of employment as fol-lows "Well, you know we don't want any agitating back there "Baldwin testified that, when J. Gordon Rosen and Blasingame firstboarded the S SCalifornia,he simply told them to go to theirquartersHe denied warning them against "union agitation "Al-though he admitted having had, as second mate, various conversa-tions with Blasingame, he flatly denied each and every anti-unionstatement attiibuted to him by the latter.Trial Examiner Myers,before whom Baldwin testified, did not credit Baldwin's denials, nordo we.We find that Baldwin made the statements attributed to himby J. Gordon Rosen and Blasingame, substantially as recited above.An acting first mate on the S S.Californiawhen J Gordon Rosenand Blasingame were hired and when he warned them against "unionagitation,"Baldwin was second in authority only to the captainAs second mate at the time of his various conversations with Blasin-game on the bridge of the S. SCalif orliia,Baldwin was the thirdranking officer on the ship.During the absence of his superior officeror officers, Baldwin was in complete charge of the ship.He was at alltimes in charge of the deck crew during one watch of 8 hours eachday.The respondent is clearly accountable for the anti-unionstatements made by him 11We find that the iespondent, by warning its employees againstunion organization, by threatening the discharge of union members,and by questioning an employee concerning the identity of unionmembers, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.B. The shipping articlesAs stated above, the amended complaint charges the respondentwith having discharged and iefused to reinstate various employees,in violation of Section 8 (3) of the Act.It is undisputed that each seaman involved in the alleged discharges,which are discussed below, signed shipping articles required by law,12and that each received his discharge certificate 13 at the port at whichbe had originally embarked.The respondent contends that there isand can be no issue of unlawful discharge in this proceeding, becausethe shipping articles constituted contracts of employment under whichthe employment relationship was terminated, as a matter of law, atthe end of the paiticular voyages concerned11CfVaigtnta FerryCorporationvNational Labor Relations Board,101 F- (2d) 103(C C A 4),enf'g as modMatter of Virginia Ferry Corporation,8 N L R B 73012 46 U S C A, Sec 564, 46 U S C A, See 574"Inthe event that aseaman quitsa particularvessel of is dismissed for any reason,the law requiresthat he begiven a dischargecertificate46 U S C A , Sec 643 THE TEXAS COMPANY, MARINE DIVISION601-We do not concur in this view. It is clear from the record thatthe termination of a voyage does not, as a matter of fact, terminatethe employment relationship between the respondent and the mem-bers of the crewWith the exception of those seamen who either quitor are dismissed, the crew continues in the performance of its dutiesRegular watches are maintained and the seamen remain subject to theorders of their ship's officers.Oidinarily the same crew goes on thesucceeding voyageDespite the fact that seamen may have concurrently signed shippingarticles for a voyage, the respondent may dismiss them on differentdays upon or after the end of the voyage, thus indicating that it isthe dismissal by the respondent's officers rather than the completionof the voyage which terminates the employment relationshipFur-thermore, the respondent's working rules provide that "all unlicensedpersonnel with one year of continuous service shall be given an annualyacation of one week with pay," and that "those in continuous servicefor two years or more shall be given an annual vacation of two weekswith pay."Since shipping articles signed by the respondent's sea-men are never for-voyages lasting as long as a year, these provisions ofthe working rules would be meaningless if, as the respondent contends,the employment relationship ended upon the completion of eachvoyage.On the basis of all the evidence, we find that, notwithstanding thetermination of a particular voyage, the employee relationship of eachmember of the crew on the respondent's ships here involved continueduntil he quit or until lie was dismissed for lawful cause 14C The discharge of J Gordon Rosen from the S S "Nevada"On January 10, 1938, J Gordon Rosen was again hired by the re-spondent and was assigned to the S SNevadaas an able-bodiedseamanWhen Rosen boarded the S SNevadahe found that theentire crew, with the exception of one man, was composed of membersof the UnionRosen at once became active in 'affairs of the UnionHe presidedover meetings held in the crew's quarters each week and acted as adelegate to discuss various controversial grievances with the ship'sofficersHe drafted a letter, copies of which the crew sent through14 SouthAtlantic Steamship Company of Delaware v National Labor Relations Board,116 F (2d) 480 (C C A 5), enf'g as modMattel of South Atlantic Steamship Companyof Delaioane,12 N L R B 1367, ceit denied, 313 U S 582,National Labor RelationsBoard v TVato+man Steamship Corporation,309 U S 206, rev'g 10; F (2d) 157 (C C A5),modMatter of TVate,man Steamship Corporation, 7 NL R B 237 SeeSouthernSteamship Company v National Labor Relations Board,62 S Ct 886, rev'g and rem'd'g120 F (2d) 505 (C C A 3), enf g as modMatter of Southern Steamship Company,23N L R B 2b 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe malls andhiringhalls to crewsof the respondent's other ships,urging them to join the Union. It is clear that Rosen was outstand-ing as an active union leaderon board the S. SNevada,and that the.hip's officerswere awareof his activity.On April 18, 1938, when the S SNevadadocked at Port Arthur,Buckless wasdischarged by CaptainSwanson.Rosen,as crew dele-gate,immediately protested Buckless' discharge to Fnst Mate Tran-berg and was, in turn, discharged on the following dayTranbeig,in answer to Rosen's request for an explanation of his discharge,stated,"Well, it might be for the reason that your work is notsatisfactory "The respondent contends that Rosen's employmentwas terminatedbecause he was lazy and inattentive to duty. 'r'ranbeig testified thatRosen seemedto "intentionally lag behind in his work," and that onvarious occasionshe left his post when he was supposed to be on watchand went aft to play cards, write, or smokeCaptainSwanson tes-tified that Rosen appeared to be "purely lazy" and that Tianbeighad often complained about his workRosen denied that he had beenderelict in the performance of any of his dutiesIt is clear, and wefind, that he did not use tobaccoThe respondent's charge of neglectof duty on the part ofRosen is also refutedby Rosen's long recordat sea,16 andhis previous admittedly satisfactory service with therespondentas quartermasteron the S SNevadain 1935, and astemporary boatswain on the S SCalifornia in193716We believe that the reasonable resolution of this conflicting testi-mony, as wellas therespondent's reason fordischargingRosen, isrevealed by the testimony of Leo Heiman and GeorgeHartHerman,who was not a member of the Union, was hired as a seaman on theS. SNevadaon April 19, 1938, some horn s' after Buckless' dismissalbut before Rosen's discharge.Rosen and other union members voicedstrenuousobjection to Herman's employment, because of his non-union status1-ieiman reported this to Tranbeig, who questionedhim as to the identity of the objectors.Herman testified that, whenlie refused to divulge this information, Tranbeig remarked:"At the time of the hearing,Rosen had had 10 years'experience as a seaman19 As discussed below,less than a,month and a half after Rosen had received his dis-charge papers from the S SNevada,he was reluied by the respondent on the S SWach-angtonIn its brief and at the oral argument,the respondent urged that the fact thatRosen was refined demonstrates that he had not been discharged from the S SNetadabecause of his activity in the UnionWe do not believe that this argument resolves anyof the nseuesItmight equally well be urged that the respondent would not have rehiredRosen, as it did, if he ens in fact negligent and lazyThe record indicates that, Insofaras the hiring of unlicensed seamen is concerned,each of the respondent's ships was operatedlargely as a separate unit,obtaining its employees from any of various uncoordinatedagenciesA man might therefore be discharged from one of the respondent's ships andthereafter be rehired on another,the rehunng having little or no bearing upon the meritsof, or the reasons for, the previous discharge THE TEXAS COMPANY, MARINE DIVISION603I know who you had the conversation with It was Baldy 17Baldy is a good man but he let the Union go to his headWehad _a boatswain on here; he done the saine thmgEvery timea [new] man comes on board he asked him if he had a unionbook.Nine days later, Tianberg told Herman, according to the latter's,testimony, thathe [Tranberg] fired Baldy on account of union activities butthat is not the reason he gave him . . . the only reason he[Tianbdig] told me was that I told him I didn't belong to theNM.U ...Quartermaster Hait of the S SNevadacorroborated the first ofthese two conversations, which he had overheard, and testified that,prior to Rosen's discharge, when Tranberg was investigating thecrew's opposition to Herman's employment, he directed Hart totell those people I don't want none of that kind of stuff on here.I am not going to have it I thought I got rid of that when I gotrid of that fellow yesterday.Hart testified that Tranberg's allusion to "that fellow" was to Boat-swain Buckless, who had been discharged- on the previous day. Itis apparent from Tranberg's remark that further punitive measureswere contemplated at that timeTranberg denied the statementsattributed to him by Herman, but did not testify as to his conversationwith Hart.On the entire record, we credit the testimony of Hermanand Hait, and we find that the iespondent discharged J GordonRosen from the S SNevadabecause of his union membership andactivities, thereby discriminating in regard to his hire and tenureof employment, discouraging membership in the Union, and inter-fering with, resti airing, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.D The discharge of J Gordon Rosen fromthe S. S. "Washington"J Gordon Rosen was unemployed fi om the time he left the S S.Nevadauntil June 1, 1938, when be was relined by the respondent asan able-bodied seaman onthe S SWashington.As in the case of hispi evious employmentwiththe respondent,Rosen became outstand-ingly actin e in the affairs of theUnionsoonafterhis arrival on theship.He piesided over meetings and was elected a delegate.In thatcapacity,from tinie to time, he presented various grievances of thecrew to CaptainBeigi7ian of theS SWashingtonBergman toldRosen that the respondent"didn't recognize any union,"but discussed"Rosen Ras commonly called "Baldy" 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe various grievances with himOn July 11, 1938, Rosen draftedand signed an open letter from the crew of the S S.Washingtontothe crews of all other ships owned by the respondent, urging themto organize and severely criticizing the respondent because it allegedlyrefused to improve the working conditions of its employees.Rosenalso sent a telegram to J P Roney, general manager of the respond-ent'smarine department, complaining that the captain of the S. SWashingtonrefused to recognize the delegates of the Union. It isclear that the officers of the S SWashingtonhad knowledge ofRosen's activity on behalf of the Union.On July 14, 1938, at Port Arthur, the first mate, C B Johannesen,told Rosen that he was "fired" because of "unsatisfactory seamanship "This occurred a few hours after Rosen, as delegate of the Union, hadtaken up an overtime dispute with C L Hand, the port captain, whorefused to recognize him as union delegate.Rosen protested his dis-charge to First Mate Johannesen, who thereupon withdrew his originalreason for Rosen's discharge and admitted that he had nothing againstRosen's seamanship.Johannesen then told Rosen that his slownessat work was the reason for his discharge.Captain Bergman and Mate Johannesen testified that Rosen onvarious occasions was negligent and lazy.On the other hand, there issubstantial evidence to the contraryFurthermore, several of theinstances of laziness attributed to Rosen by Mate Johannesen oc-curred, according to the latter's own testimony, during the first voyageof the S. SWashington,after which{Rosen was shipped on the secondvoyage.We are not convinced that this was done, as the respondentcontends, merely to give Rosen "another chance " In view of Rosen'slong experience as a seaman and his previous satisfactory recordwith the respondent, we find, as did the Trial Examiner, that neitherBergman's nor Johannessen's testimony as to Rosen's negligence andlaziness is entitled to credence.The notation made by Captain Berg-man in the crew list, that Rosen was discharged for "incompetency," is,in our opinion, no more persuasive than the testimony given by Berg-man at the hearingOn the basis of the entire record, we find, as did the Trial Examiner,that the respondent discharged Rosen from the S S.WashingtononJuly 14, 1938, and thereafter refused to reinstate him, because of hisunion membership and activities, thereby discriminating in regard tohis hire and tenure of employment, discouraging membership in theUnion, and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the ActE. Marine safety legislation,Pursuant to the decree of the Circuit Court of Appeals, we have care-fully reconsidered our findings as to the respondent's unfair labor prac- THE TEXAS COMPANY, MARINE DIVISION605tices in the light of the Court's opinion and of the traditional need forsafety and discipline aboard ship.We appreciate the importance ofthe legislation to which the Court refers in its opinion 18 and recognizeour task of accommodating the "scheme" of of the Act to "other andequally important Congressional objectives "We take note that theamendments to the Merchant Marine Act of 1936 (49 Stat. 1985)enacted by Congress in 1938 (52 Stat 965, 46 U. S C A, Secs 1251-1262) added to that Act a title on maritime labor relations declaringa policy of encouraging collective bargaining among maritime em-ployees and affirming the applicability of the National Labor Rela-tions Act to them 19Seamen who have engaged in conduct condemnedas illegal by other legislation have indeed been denied reinstatementunder the Act '20 but our own decisions and those of the courts have fre-quently and consistently recognized the general applicability of the Actto maritime employees 21Protection by law of the right to organize and bargain collec-tively has also been extended by Congress to employees engaged inother hazardous occupations.Railroad employees and employees ofcommon carriers by air, although employed in industries covered byextensive safety legislation, have, for example, expressly been givenguarantees in the Railway Labor Act substantially similar to thoseisThis legislation, biiefiy summarized, is as follows18 U S C A , Sec)84,Attitle 293provides a fine and imprisonment for a memberof a crew unlawfully and by force, fraud, of intimidation, to usurp the command of avessel from its master46 U S C A , Sec 701, Articles Fifth and Sixthprovide for the punishment of aciew member for continued wilful disobedience of neglect of duty at sea, and forassaulting a master, mate of other officer46U S C A , Sec t39provides that inspectors shall investigate all acts of mss.-conduct committed by any licensed officer, whose license shall be suspended if theinspectors aye satisfied after a hearing that the officer Iis incompetent or has beenguilty of misbehavioi, negligence, or unskilfulness, or has endangered life wilfully46U S C A , Sees226, 228, 229provide that licenses of captains, mates, and engi-neers shall he suspended on satisfactory proof of tntcmpeiate habits46U S C A , Sec 222requires that a s essel shall only be operated with a fullcomplement of officers and crew, and provides that a captain is liable to fine or penaltyfor failing to explain to the local inspectors the season for any deficiency in com-plementThis affirmation of the applicability of the Act is contained in Section 1002 of theMerchant Marine Act, which was added in June 1938 by 52 Stat 965, 46 U S C A, Sec1252The 1938 amendments oiiginally were to expire in 3 years, on June 23, 1941, butthe life of some of the sections added by these amendments, including Section 1002, wasextended until June 23 1942 by Public L No 124, 77th Cong, 1st SessSouthern Steamship Company v National Labor Relations Board,62 S Ct 886, rev'gand rem'd'g 120 F (2d) 505 (C C A 3), enf'g as modMatter of Southern SteamsliboCompany,23 N L R B 262See, e g,National Labor Relations Board vWaterman Steamship Corporation,309TJS 206, rev'g 103 F (2d) 157 (C C A 5), modMatter of Waterman Steamship Cor-poration,7 N LR B 237,Black Diamond Steamship Corpomation v National LaborRelations Board,94 F (2d) 875 (C C A 2), enf'gMatter of Black Diamond SteamshipCorpoiatzon, 3 NL R B 84, cert denied, 304 U S 579,South Atlantic Steamship Com-pany of Delaware v National Labor Relations Board,116 F (2d) 480 (C C A 5), enf'gas modMatter of South AtlanticSteamshipCompany of Delaware,12 N L R B 1367,cert denied, 313 U S 582 •O6DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontained in the National Labor Relations Act.Similarly, althoughthe hazardous nature of the mining industry has long been recognizedin safety legislation, the applicability of the National Labor RelationsAct to mining employees is well-established .22Certainly it cannot with reason be said that ship's officers mustbe permitted to engage in anti-union conduct and statements if safetyand discipline aboard ship are to be preservedAny such holdingwould in effect mean that normal union activities create otherwisenonexistent dangers and interfere with discipline and good order.Experience provides no basis for any such proposition.On the con-trary, Congress has found in the Act that "Experience has provedthat protection by law of the right of employees to organize and bar-gain collectively safeguards commerce from injuiy . . ." (Section 1)Upon reconsideration, therefore, we are of the opinion and we findthat considerations of marine safety and discipline giveno reasonfor disturbing our findings in Section III A, above, as to the respond-ent's interference with, restraint, and coercion of its employees in theexerciseof the rights guaranteed in Section 7 of the ActNor do we believe that prevention under the Act of discriminationby maritime employers against seamen who have engaged in con-certed activities is in any sense incompatible with the marine safetylegislation to which the Court refers in its opinion 23To say that"the fact that Rosen was a labor leader heightened the wrong" ofthe activity in which he engaged is to justify the discharge of activeunion members for conduct which in others might be regarded as notimproper.Similarly, to presume that a seaman who leads his fellows:in union activity _"well may have been absent from his station andinattentive to his duties" is to make union activityprima facieevi-dence of carelessness or incompetence.Either would make possiblethe dischargeof seamenwho are active union members or officersalmost without reference to the pi opriety or impropriety of theiractivities according to normal standards and without regard for the-proscriptions contained in the ActIn any event, the record shows that Rosen's union activities neitherendangered discipline nor interfered, with his work, and we find thatthe respondent in discharging hun was not moved by any suchconsiderations.Rosen's union activities on board the S. SNevadaand the S. SWashingtonconsisted of presiding over weekly unionas See, eg, Matter of Crowe Coal CompanyandUnited Mine Workers of America, Dis-trictNo14,9 N L R B 1149, enf'd inNational Labor Relatwns Board v Crowe CoalCompany,104 F (2d) 633(C C A 8),cert denied,308 U S 584,Matter of NevadaConsolidated Copper CorporationandInternational Union of Mine,Mill and Smelter Work-ers,26 N L R B 1182, set aside inNational Labor Relations Board v Nevada ConsolidatedCopper Corporation,122 F(2d) 587(C C A 10),rev'd 62 S Ct 960 ,21 Section 1002 of the Merchant MarineAct of 1936,as amended,expressly providedthat "enforcement of any of the navigation laws of the United States or any other lawsrelating to seamen"shall not be affected52 Stat 965, 46 U S C A, Sec 1252 THE TEXAS COMPANY, MARINE DIVISION607meetings held in the crew's quarters, acting as delegate to discussgrievances with the ship's officers, drafting letters urging the crews ofthe respondent's other ships to join the Union and criticizing therespondent for its alleged refusal to improve working conditions, andprotesting to the. iespondent's general manager the refusal of thecaptain of the S SWashingtonto recognize the delegates of theUnionThere is nothing in the record to indicate that these activitiesendangered the safety of the respondent's ships on which Rosenworked or of the cargoes they cairied, or that his union activitieswere deti imental to discipline on board those ships, within the mean-ing of the legislation to which our attention has been directed.Hence theie is no basis for concluding that any of these Congressionalenactments were violated by Rosen and it does not appear that hewas prosecuted for any criminal offense in that respect.There is,therefore, no basis for believing that Rosen's reinstatement with backpay involves any such threat to discipline or safety or any such con-flict with maiine safety legislation as to require us to deny this nor-mally applicable remedy.Upon reconsideiation, we find no reasonto alter our conclusion that Rosen was discriminatorily dischargedand that his reinstatement with back pay will effectuate the purposesof the Act 24IV THE EFFECTOF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III A, C, andD above, occurring in connection with its operations described in Sec-tion I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYWe have found that the respondent, by its anti-union statementsand in other ways, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 of theAct.We shall order the respondent to cease and desist from suchpractices.We have found that the respondent discriminatorily dischargedJ.Gordon Rosen from the S S.Nevadaon April 19, 1938, and fromthe S S.WashingtononJuly14, 1938.We shall therefore orderthe respondent to offer Rosen immediate and full reinstatement tohis foinier or a substantially equivalent position without prejudice21We have not vacated our original order with respect to Buckless,and we thereforedo not reconsider his case, although the same considerations apply to his union activities asto those of Rosen 608DECISIONS OF NATIONAL LABOR RELATIONS- BOARDto his seniority or other rights and privileges, which we find is neces-sary to effectuate the purposes and policies of the Act even thoughhemay have obtained substantially equivalent employment else-where 25We shall fuither order the respondent to make Rosen wholefor any loss of pay suffeicd by him by reason of his discharges by pay-ment to him of a sum equal to the amount which he normally wouldhave earned as wages from April 19; 1938, the date of his dischargefrom the S. SNevada,to June 1, 1938, when he was rehired on theS SWashington,and from July 14, 1938, the date of his discliaigefrom the S S.,Washington,to the date of the offer of reinstatement,less his net earnings 26 during such periodsSince J Goidon Rosen, while in the employ of the iespoiident,received maintenance on board ship in addition to his wages, we shallorder that the reasonable value of such maintenance during theperiods for which we shall award back pay be included in the totalamount to be paid him by the respondenitUpon the basis of the foregoing findings of fact and upon theentire record in the case, the Boaid makes the following:CONCLUSIONS OF LAW1.National Maiitmne Union of America, Poit Aithur Branch, isa labor organization, within the nieanuig' of Section 2 - (5) -of theAct.-2.By discriminating in repaid to the hire aiid tenuie of employ-ment of J. Gordon Rosen, thereby' discouraging membership in -National- Maritime Union of America, Port Al thur Bi anch, the re-spondent has engaged in and is engaging in unfair laboi practices,within the meaning of Section 8 (3) of the Act.3.the exercise of the rights guaranteed- in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.25 SeePhelps Dodqe Corporation v National Labor RelationsBoaid,113 U S 177,nfod'f'g and rem'd g 113 F (2d) 202 (C C A 2),enf'g as modMatter of Phelps DodgeCoi poration,19 N L R B 55547 ,NationalLabor Relations Board v BlantonCo, 121 F(2d) 504(C C A 8),enf'g as modMatter of BlantonCo,16 N L R B951, as amendedby 18 N L R B 143,Matterof FordMotor CompanyandInternational Union, United -AutomobileWorkers of America,Local UnionNo2119, 31 N ,L R B 994-20By "net earnings"ismeant earningsless expenses,such as for lianspoitation, room,and board,incurred by an employee in connectionwith seeking «ork and working else-where than for the respondent,which,would not have beenincurredbut for hisunlawfuldischarge and the consequent necessityof hisseeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joinersof Amer-sea, Lumber andSawn? illWorkers Union, Local 2590, 8 N , LR B 440Monies receivedfor workperformedupon Federal,State,county, municipal,or other work-relief projectsshall be considered as earningsSeeRepublic Steel Corporation v National Labor Rela-tionsBoat d,311U S 7,--11- THETEXASCOMPANY, MARINE DIVISION6G94The aforesaidunfair labor practices are unfair labor practicesaffecting commerce,within themeaning of Section 2 (6) and (7) ofthe ActORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Boald hereby orders that the respond-ent,The Texas Company,MarineDivision,New York City andHouston, Texas,and its officer s, agents, successors,and assigns,shall :1Cease and desist from(a)Discouragingmembership in National Maritime Union ofAmerica, Port ArthurBranch,or any otherlabor organization of itsemployees,by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to theirhie and tenure of employment,or any terms or conditions of theiremployment,because of membership or activity in any such labororganization,(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, toform,loin,or assist labor oiganizations,tobargain collectivelythrough representatives of then own choosing, and to engage in con-ceited activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed by Section 7 of the Act.2Take the following affirmative action, which the Board findswill effectuate the policies of the Act.(a)Offer to J Gordon Rosen immediate and full reinstatement tothe position held by him on July 14, 1938, of to a substantially equiva-lent position,without prejudice to his seniority or other rights andprivileges;(b)Make whole J Gordon Rosen for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard to hisline and tenure of employment by payment to him of a sum of moneyequal to the amount which he normally would have earned as wages,-including the reasonable value of his maintenance on board ship,-from April 19, 1938, to June 1, 1938, and from July 14, 1938, to thedate of the respondent's offer of reinstatement, less his net earningsduring such periods;(c) Immediately post notices to its employees in conspicuous placeson its clocks and vessels, and maintain such notices for a period of atleast sixty(60) consecutive days from the date of posting,stating.(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and(b) of thisOrder; (2) that the respondent will take the affirmative action set472814-42-von 42-391 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain membeis ofNational Maritime Union of America, Port Arthur Branch, and thatthe respondent will not discriminate against any employee becauseof his membership in or-activity'in behalf of said organization;(d)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Oi dei what steps therespondent has taken to comply-therewith._MR GERARD D. REILLY took no part in the consideration of theabove Decision and Order.